internal_revenue_service appeals_office release number release date date date certified mail dear department of the treasury employer_identification_number person to contact employee id number tel fax uil this is a final adverse determination that you do not qualify for exemption from federal_income_tax under internal_revenue_code the code sec_501 as an organization described in code sec_501 the favorable determination_letter issued to you in september xxxx is hereby revoked and you are no longer exempt under sec_501 of the code effective january xxxx the adverse determination was made for the following reason s you are not operated exclusively for pleasure recreation and other nonprofitable purposes you are required to file federal_income_tax returns on forms file your return with the appropriate internal_revenue_service center per the instructions of the return for further instructions forms and information please visit www irs gov we will make this letter and the proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information we have provided to you ina separate mailing notice notice of intention to disclose please review the notice and the documents attached that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you decide to contest this determination you may file an action for declaratory_judgment under the provisions of sec_7428 of the code in one of the following three venues united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia a petition or complaint in one of these three courts must be filed within days from the date this determination_letter was mailed to you please contact the clerk of the appropriate court for rules and the appropriate forms for filing petitions for declaratory_judgment by referring to the enclosed publication you may write to the courts at the following addresses united_states tax_court second street nw washington dc us court of federal claims madison place nw washington dc u s district_court for the district of columbia constitution ave n w washington dc processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the code you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter if you want that may not have been resolved through normal channels get prompt and proper handling taxpayer_advocate assistance please contact the taxpayer_advocate for the irs office that issued this letter you may call toll-free for the taxpayer_advocate or visit www irs gov advocate for more information if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours appeals team manager enclosure publication department of the treasury internal_revenue_service tax_exempt_and_government_entities_division exempt_organizations examinations date date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax manager’s name manager’s contact number response due_date certified mail - return receipt requested dear why you are receiving this letter we propose to revoke your status as an organization described in sec_501 of the internal_revenue_code code enclosed is our report of examination explaining the proposed action what you need to do if you agree if you agree with our proposal please sign the enclosed form_6018 consent to proposed action - sec_7428 and return it to the contact person at the address listed above unless you have already provided us a signed form we'll issue a final revocation letter determining that you aren’t an organization described in sec_501 if we don't hear from you if you don’t respond to this proposal within calendar days from the date of this letter we'll issue a final revocation letter failing to respond to this proposal will adversely impact your legal standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies effect of revocation status if you receive a tax_year s shown above as well as for subsequent tax years final revocation letter you’ll be required to file federal_income_tax returns for the letter rev catalog number 34809f what you need to do if you disagree with the proposed revocation if you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identified in the heading of this letter you also may file a protest with the irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn’t apply after we issue this letter you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate their assistance isn't a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can't reverse a legally correct_tax determination or extend the time you have fixed by law to file a petition in a united_states court they can however see that a tax matter that hasn't been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer youmay contact your local taxpayer_advocate at _ internal_revenue_service office_of_the_taxpayer_advocate for additional information if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely margaret von lienen director eo examinations letter rev catalog number 34809f enclosures report of examination -rar 886-a form 4621-a form_6018 publication publication letter rev catalog number 34809f schedule no or exhibit ‘ form 886a department of the treasury - internal_revenue_service explanation of items name of taxpayer year period ended ein issue whether or not the internal_revenue_code december 20xx qualifies for exemption under sec_501 of the facts the code section c on october 20xx received tax exempt status as an organization described in internal revenue part il of form_1024 ‘activities and operational information’ states provided a copy of its form_1024 application_for recognition of exemption the dated march 20xx that the purpose of the organization is to purchase and operate a marina in as a non-profit boating social_club exempt under sec_501 anyone can become a member of the organization the only requirements are to purchase a boat slip from a for profit business that goes by the name ‘ to the organization also puts together a fishing tournament every year a majority of the individuals who paid to be part of this tournament in 20xx were non-members inthe year under examination the dues are roughly zero dollar_figure the ’ and pay the annual dues d b a according to article sec_2 of the bylaws the purposes of the club are set forth in the club’s articles of organization specifically the purposes of the club are to support recreational boating activities among its members to encourage and facilitate the interaction of its members through social events educational programs publications and activities related to boating and to provide programs in furtherance of the foregoing purposes as may be carried out and conducted by a club organized under chapter of the general laws the club is organized as a nonprofit club and its activities shall be conducted for the aforesaid purposes in such a manner that no part of its net_earnings shall inure to the benefit of any director or officer thereof or any other individual the organization was formed by purchasing marina assets from an organization known as the installment_sale agreement dated july 20xx sets the price of the assets at so however no evidence of the actual value of these assets is present in this agreement the installment_sale agreement also goes on to state that the purchase_price is subject_to changes in accordance with paragraph which states that the sale price is subject_to market adjustment by seller from time to time the agent requested more information about the purchase of assets and was informed no private valuation of the assets was conducted the agent was also told it was an arms-length transaction and therefore private valuation was not completed the installment_sale agreement is consistently written like a ‘long-term sale agreement’ rather than a ‘installment sale agreement’ as paragraph of the installment_sale agreement allows the sale price to change this is not typical in a sale agreement form 886-a rev department of the treasury - internal_revenue_service page -1- schedule no or exhibit foe 886a name of taxpayer year period ended department of the ‘treasury - internal_revenue_service explanation of items ein december 20xx as part of the examination the agent requested a copy of the signed installment_sale agreement between the parties a review of the ‘installment sale agreement’ determined that the directors of who signed the installment_sale agreement were and directors at the time that this sale was negotiated areview of the showed that this installment_sale agreement was at an arm-length transaction see request explanation of was the organization’s sole director the agent does not agree that response to irs operations inure to the benefit of its members and its related_party issue the organization is supposed to be operated as a social_club under sec_501 sec_1 c of the regulations provides that this exemption extends to social and recreation clubs which are supported solely by membership fees dues and assessments members are entitled to access to the club house a place to dock their boat and storage for their boat according to the organization website and other publications produced members are encouraged to lease out their slip or storage space if they by the do not plan to use them several members allow their slip space or storage space to be leased out additional space to non-members for financial benefit in fact some members own more than one slip for the sole purpose of leasing out the the agent received a blank ‘lease agreement contract’ that the members who wish to lease a slip or storage space for personal_use below is the heading of this agreement issues to non- ‘acting as an agent on behalf of a member lessor or of a lessor the and the individual named herein lessee who is not a member for space sufficient to accommodate the yacht listed herein for the purpose period and price specified ’ see lease agreement contract herby agrees to facilitate a leasing agreement between the lessor owns several slips it is clear that the since the members own their own slips is not operating solely for an exempt_purpose instead it is it is clear that the merely a leasing agent for its members and and in a manner which permits and encourages benefits to private individuals and companies and is not an organization exempt under c of the internal_revenue_code a club which engages in business such as making its social and recreational facilities available to the general_public is not organized and operated exclusively for pleasure recreation and other non- profitable purposes and is not exempt under sec_501 solicitation by advertisement or otherwise for public patronage of its facilities is prima facie evidence that the club is engaging in business and is not being operated exclusively for pleasure recreation or social purposes is organized and operated form 886-a rev department of the treasury - internal_revenue_service page -2- porn 886a explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended name of taxpayer ein december 20xx failed to issue non-member income as part of the examination the agent was able to determine that the report a significant amount of non-member slip rental income and several other fees collected from non-members on their filed form_990 and form 990-t for the period ending december 20xx in the organization’s response to information_document_request idr- the organization revealed dollar_figureo in non-member income in tax_year 20xx the organization charged slip rental fees for the rental of members’ slips which totaled dollar_figure the organization reported so in non-member fees on the form_990 this represented zero percent of the total non- member income the organization attempted to receive the organization also states in its response that of the so of invoiced slip rentals dollar_figureo was paid out to members so was uncollected and the remainder so was kept by note balances see __ response to irs request explanation of to pay other member fees and or -_ response to irs request explanation of in addition to the organization’s response to idr the organization stated that it received ‘winter storage fee’ and ‘summer storage fee’ from its members in the amounts of so and so respectively see that most of this income was non-member income as well the agent was able to determine this by comparing the last name invoiced to the organization membership fees list and determined many of the individuals were not members of the organization see non-member income work sheet following the same procedures the agent also found that approximately so in other non-member income was reported on the form_990 under section viii line 2a members’ dues activities it was determined that the income reported was in fact non- member income by comparing the organization’s membership list to the names invoiced on the detailed account transaction see non-member income work sheet it was later determined after review of the organization’s books_and_records as well as the organization’s response to the agent’s idrs it was determined that the non-member income was significant and was determined to be as high as zero refer to member vs non-member income worksheets according to revproc_71_17 non-member income should not exceed fifteen percent of the total income received by an organization exempt under c of the internal_revenue_code the had zero percent non-member income for tax_year 20xx equating to zero times the allowable_amount of non-member income based on the facts of the examination and the above mentioned revproc_71_17 the organization does not qualify for exemption since the income was more than insubstantially from non- members form 886-a rev department of the treasury - internal_revenue_service page -3- fora 886a explanation of items department of the treasury - internal_revenue_service schedule no or exhibit name of taxpayer ein year period ended december 20xx law internal_revenue_code sec_501 provides for exemption from taxation for certain organizations described in subsection c internal_revenue_code sec_501 describes social clubs as clubs organized for pleasure recreation and other purposes substantially_all of the activities of which are for such purposes and no part of the net_earnings of which inures to the benefit of any private shareholder regulation c -1 a states in part that in general the exemption extends to social and recreation clubs which are supported solely by membership fees dues and assessments regulation c -1 b states that a club which engages in business such as making its social and recreational facilities available to the general_public is not organized and operated exclusively for pleasure recreation and other purposes and is not exempt under sec_501 solicitation by advertisement or otherwise for public patronage of its facilities is prima facie evidence that the club is engaging in business and is not being operated exclusively for pleasure recreation or social purposes revproc_71_17 1971_1_cb_683 describes the record-keeping requirements for social clubs exempt under rc c with respect to nonmember use of their facilities it sets forth guidelines for determining the effect of gross_receipts derived from public use of the club's facilities on exemption and liability for unrelated_business_income_tax gross_receipts_test public law sec_501 was amended in by public law to provide that sec_501 organizations could receive some outside income without losing their exempt status senate report no 2d session 1976_2_cb_597 explains that a social_club is permitted to receive up to percent of its gross_receipts including investment_income from sources outside of its membership without losing its tax-exempt status it is also intended that within thi sec_35 percent amount not more than percent of the gross_receipts should be derived from the use of a social club's facilities or services by the general_public nonmembers in effect the latter modification increases from percent rev_proc c b to percent the proportion of gross_receipts a club may receive from making its club facilities available to the general_public without losing its tax exempt status taxpayers position the does not agree with the agent’s position the organization attests that the non-member income identified by the agent is actual income from ‘transient members’ the organization goes on to state members rent out their slips to transient members and the form 886-a rev department of the treasury - internal_revenue_service page -4- schedule no or exhibit ror 886a name of taxpayer year period ended department of the treasury - internal_revenue_service explanation of items ein december 20xx organization keeps a small fee and turns over the remainder of the money to the member it was also made clear that the transient members do not have voting rights but have full access to the club as a traditional member the organization also claims that it does not get involved in the rental of slips and that slips rented out by members to transient members does not constitute private benefit response to taxpayers position the organization states that it allows members to rent out their slip and membership to ‘transient members’ and that these transactions are between the member and the transient member these transient members have the right to use the club but do not have voting rights only and cannot attend member meetings it goes on to state that the participates only in facilitating the transaction for the member _ -_ rules and regulations sec_24 member current rules-and-regulations dated august 20xx and posted on the areview ofthe organization current website as of june 20xx brings doubt to the claim that the organization is only facilitating the transaction leasing rights restrictions paragraph three states rules regulations section rent the slip subject_to market demand and other variables see page the club however makes no representations or assurances as to its ability todo so paragraph four goes onto state the transaction and individuals must execute a ‘leasing contract’ with the club which remains solely responsible for all leasing arrangements in its capacity as agent acting on behalf of the member it is clear that the organization is not just facilitating a transaction but the organization is clearly an active_participant in the leasing of slips will make every reasonable effort to board has the right to approve the the organization invoices non-members or transient members as the organization refers to them in the response to the thirty day letter but according to response to irs request explanation of the organization refers to them as non-members and goes on to state that fees are only paid out to members when the fee is collected from the non-member these payouts are zero percent of the fee collected a further review of the organization’s meeting minutes mention of transient slip rental which describes the organizations legal_obligation to make vacant slips available to transients board_of directors minutes 20xx there are no references to ‘transient members’ in the organization’s meeting minutes members and renters in the board_of director’s minutes in several instances the minutes describe the organization’s general manager finding renters for the available the organization does however make several references to form 886-a rev department of the treasury - internal_revenue_service page -5- foray 886a name of taxpayer explanation of items year period ended department of the treasury - internal_revenue_service schedule no or exhibit ein december 20xx slips and future efforts to find renters at boat shows open houses ads on craigslist etc minutes the organization letter also states that there is little difference between members and transient members however the organization has a complete ‘rate schedule’ posted on their website for current_year 20xx which shows various rates for members and renters these rates are higher for renters and in some cases the organization will charge non-members a fee for the same service that members receive for no cost the organization mentions that transient members are another class of members in the organization but transient members do not pay annual dues have no voting rights and do not have an advocate on the board_of directors during the year under examination the organization held a fishing tournament and the majority of individuals attending this tournament were non-members this was easy to determine by comparing the membership annual membership fee paid with the individuals who paid to attend the fishing tournament see membership annual fee and fishing tournament fee collection the organization claims there is no private benefit from the rental of member slips to transient members the organization allows its members slips to be rented out and zero percent of the proceeds are then turned over to the member the use of club assets to produce financial gain for individual members is private benefit government’s position issue the government believes that revocation of the organization’s exempt status should be sought the organization does not qualify for exemption in part due to the organization’s operations and the above stated law it is clear that the purpose instead it is merely a leasing agent for its members and members own their own slips and is organized and operated in a manner such that its net_earnings benefits private shareholders it is not an organization exempt under sec_501 of the internal_revenue_code is not operating for an exempt since the owns several of the slips it is clear that the issue the government believes that revocation of the organization’s exempt status should be sought based on the facts of the examination the organization does not qualify for exemption this form 886-a rev department of the treasury - internal_revenue_service page -6- schedule no or exhibit foun 886a name of taxpayer year period ended department of the ‘teeasisy - internal_revenue_service explanation of items ein december 20xx organization substantially exceeded the limitation for non-member income for the year ending december 20xx conclusion based on the foregoing reasons the organization does not qualify for exemption under sec_501 and its tax exempt status should be revoked accordingly the organization's exempt status is revoked effective january 20xx per sec_277 of the internal_revenue_code code a non-exempt organization that is a membership_organization is allowed a deduction for expenses that relate to the operation of the organization for its members sec_277 states that in the case of a social_club or other membership_organization which is operated primarily to furnish services or goods to members and which is not exempt from taxation deductions for the taxable_year attributable to furnishing services insurance goods or other items of value to members shall be allowed only to the extent of income derived during such year from members or transactions with members including income derived during such year from institutes and trade shows which are primarily for the education of members when completing the form_1120 the organization must divide the income and expenses between the member and non-member activities if there is a loss from the membership activity it cannot be used to offset the income from the non-member activities a loss on the member activity can be carried forward to a later year to be taken against member income form_1120 returns should be filed for the tax periods ending on or after december 20xx form 886-a rev department of the treasury - internal_revenue_service page -7-
